Knowlton, J.
On December 13, 1894, the defendant filed a libel for divorce against his wife, which was dismissed after a hearing on February 18, 1895. The defendant, in these prosecutions for unreasonably neglecting to provide for the support of his wife, and minor children, offered to prove that his wife filed a motion for alimony pendente lite in the divorce suit, which was denied, and also asked the court to rule “ that the jurisdiction of the Superior Court over him and his wife and children at the times of the making of these complaints was complete and exclusive, and that said police court had then no authority to receive said complaints; also, that the question whether the defendant had unreasonably neglected to support his wife or either of his minor children, as alleged in said complaints, had been decided in his favor by the denial of said motions for alimony pendente lite.” The evidence was excluded, and the ruling was refused.
These prosecutions under St. 1893, e. 262, are independent of the proceedings for a divorce, and are to be tried and disposed of upon the facts appearing upon the allegations contained in them. The decision of the Superior Court upon the question whether it would order the payment of alimony pendente lite did not determine the status of the parties, and did not settle the question whether it was the duty of the defendant to- support his wife and children under the circumstances then existing. Moreover, the parties in that suit were not the same as in this, and for that reason the evidence was incompetent. No error appears in the proceedings at the trial.

Exceptions overruled.